DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 8-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker (2005/0257647).

    PNG
    media_image1.png
    261
    716
    media_image1.png
    Greyscale
Baker discloses all of the limitations of claims 1, 10 and 15, i.e., a ratchet tool comprising a handle housing 95 having a grip proximal portion, the handle housing defining a longitudinal axis Fig. 2; a ratchet assembly 100 including a pawl [0037], Fig. 4 and an output shaft, wherein the pawl is moveable between a first position in which the pawl is operatively coupled [0035] to drive the output shaft in a first direction Fig. 4A and a second position in which the pawl is operatively coupled to drive the output shaft in a second direction opposite the first direction Fig. 4A; a motor 85 configured to drive the ratchet assembly; a switch 40 disposed in the handle housing Fig. 2, the switch having an external actuation surface upper surface, Figs. 4A, B for engagement with an operator's hand; and a linkage 30 disposed between the switch and the ratchet assembly configured to move the pawl between the first and second positions (claims 1 and 15) and a rotatable gear 25 having at least one tooth 26, the rotatable gear operatively coupled to the pawl such that rotation of the rotatable gear effectuates movement of the pawl between the first and second positions [0037] (claim 1).
Regarding claim 2, PA (prior art, Baker) meets the limitations, i.e., the ratchet tool of claim 1, wherein the at least one tooth is a gear tooth 26, wherein the linkage includes a linkage tooth 31A, Fig. 4A configured to engage the gear tooth to effectuate rotation of the rotatable gear.
Regarding claim 5, PA meets the limitations, i.e., the ratchet tool of claim 1, further comprising a motor 85 configured to drive the ratchet assembly.
Regarding claim 6, PA meets the limitations, i.e., the ratchet tool of claim 5, further comprising: an eccentric member Fig. 1 not numbered, below 95 configured to be driven by the motor, wherein the eccentric member is operatively coupled to drive the ratchet assembly Fig. 1.
Regarding claim 8, PA meets the limitations, i.e., the ratchet tool of claim 1, wherein the switch 40 is slideable generally parallel to the longitudinal axis of the handle housing Figs. 4A, B.
Regarding claim 9, PA meets the limitations, i.e., the ratchet tool of claim 1, wherein the switch 40 is disposed in an aperture in the generally tubular surface of the handle housing Fig. 1, and wherein the switch is slideable with respect to the handle housing in a direction generally parallel to the longitudinal axis Figs. 4A, B.
Regarding claim 11, PA meets the limitations, i.e., the ratchet tool of claim 1 0, further comprising a rotatable gear 25 having at least one tooth 26, the rotatable gear being operatively coupled between the linkage and the ratchet assembly for moving the pawl between the first and second positions Figs. 1 and 2.
Regarding claim 12, PA meets the limitations, i.e., the ratchet tool of claim 10, wherein the linkage is slideable generally parallel to the longitudinal axis of the handle Figs. 4A, B.
Regarding claim 13, PA meets the limitations, i.e., the ratchet tool of claim 10, wherein the linkage 30 includes at least one tooth 31A, Fig. 4A, further comprising a rotatable gear 25 operatively coupled to effectuate movement of the pawl between the first and second positions, the tooth configured to mesh with the gear to effectuate rotation of the gear Fig. 4A.
Regarding claim 14, PA meets the limitations, i.e., the ratchet tool of claim 10, further comprising a rotatable gear 25 having at least one tooth 26, the rotatable gear being operatively coupled between the linkage and the ratchet assembly for moving the pawl between the first and second positions Fig. 4A.
	Regarding claim 16, PA meets the limitations, i.e., the ratchet tool of claim 15, further comprising a rotatable gear 25, the rotatable gear being operatively coupled between the linkage Figs. 2 and 4A and the ratchet assembly for moving the pawl between the first and second positions.
	
Regarding claim 18, PA meets the limitations, i.e., the ratchet tool of claim 15, , further comprising an eccentric member Fig. 1 not numbered, below 95 coupled to the motor and configured to drive the ratchet assembly Fig. 1.
Regarding claim 20, PA meets the limitations, i.e., the ratchet tool of claim 15, wherein the handle housing includes a generally tubular surface having a grip member Figs. 1 and 2, wherein the switch is disposed in an aperture in the generally tubular surface, and wherein the switch is disposed in or directly adjacent the grip Figs. 1, 2.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elger (2012/0186400).

    PNG
    media_image2.png
    515
    372
    media_image2.png
    Greyscale
Elger discloses all of the limitations of claim 21, i.e., a ratchet tool comprising a handle 12; a ratchet assembly including a first pawl 122, a second pawl 124, and an output shaft 102, wherein the first and second pawls are moveable between a first position in which the first and second pawls are operatively coupled to drive the output shaft in a first direction Fig. 10 and a second position in which the first and second pawls are operatively coupled to drive the output shaft in a second direction opposite the first direction Fig. 11; an inner spring cap 68a engaged with the first pawl; an outer spring cap 68b engaged with the second pawl Fig. 10; and a spring 124a operatively coupled between the inner and outer spring caps; wherein the inner spring cap is telescopically coupled with the outer spring cap Figs. 10 and 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 4, 6 (in the alternative), 7, 17 18 (in the alternative) and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Elger.
Baker meets all of the limitations of claim 3, as described above, including for the rotatable gear 25 to be coupled to a shaft operably, except for wherein a spring-biased member socket keeper, Fig. 1 configured to engage the pawl extends from an aperture in the shaft.

    PNG
    media_image3.png
    472
    433
    media_image3.png
    Greyscale
Elger teaches a powered ratchet wrench comprising a ratchet assembly Fig. 1 partially shown here including switch member 60 coupled to a shaft integral, Fig. 5, wherein a spring-biased member 66, 68 configured to engage the pawl 58 extends from an aperture in the shaft Fig 5. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Backer with the ratchet assembly and housing configuration as taught by Elger for rugged and compact power tool with reduced vibration and/or as an alternative means of achieving the same results requiring routine experimentations with predictable results.
Regarding claims 4 and 17, PA (prior art, Baker modified by Elger) meets the limitations, i.e., the ratchet tool of claim 3, further comprising at least one of a bearing, a clutch, or a spindle lock disposed between the rotatable gear and the shaft 76, 74, 80.
Regarding claims 6 (in the alternative), 7, 18 (in the alternative) and 19, PA meets the limitations, i.e., the ratchet tool of claim 6, wherein the ratchet assembly includes an eccentric member 46 configured to be driven by the motor, wherein the eccentric member is operatively coupled to drive the ratchet assembly Fig. 5, a yoke 54 configured to be oscillated about an output axis by engagement with the eccentric member Figs. 1 and 5, further wherein the yoke 54 includes a toothed surface 49 defining an aperture Fig. 1, and wherein the pawl is configured to selectively engage the toothed surface Fig. 5. 

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Elger in view of Main (4,807,500).
Elger meets all of the limitations of claim 22, as described above, except for the outer spring cap to include a recess receiving the inner spring cap and the spring.

    PNG
    media_image4.png
    412
    347
    media_image4.png
    Greyscale
Main teaches a reversing ratchet mechanism having two pawls 161, 162, an outer spring cap 187 including a recess that receives both an inner spring cap 190 and  a spring 188 actuating both pawls Fig 9, partially shown here. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Elger with the detent configuration as taught by Main for a simplified construction with increased mechanical strength.
Regarding claim 23, PA (prior art, Elger modified by Main) meets the limitations, i.e., the ratchet tool of claim 21, wherein an outer diameter of the inner spring cap 190 is nominally less than an inner diameter of the outer spring cap 187.

Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Chen et al. linkage and Gifford, Sr. gear switch are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
May 17, 2022						Primary Examiner, Art Unit 3723